Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/947673.  Claims 1-25 are currently pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by COOK (2012/0214626)

Regarding Claim 1, COOK teaches a flyweight comprising: a body (3a)(Fig. 2), the body comprising: a pivot; a cam surface; and a first coupler (7) configured to selectively couple at least one first weight (7a) to the body distal from the cam surface.

Regarding Claim 13, COOK teaches a method of tuning a flyweight, the method comprising attaching at least one first weight (7a) to a first coupler (7) of a body of the flyweight distal from a cam surface of the body.

Claim(s) 1-5, 13, 14, 21-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JOSS (6,309,317).

Regarding Claim 1, JOSS teaches a flyweight comprising: a body (30)(Fig. 3), the body comprising: a pivot; a cam surface; and a first coupler (36) configured to selectively couple at least one first weight (44 -the set screw has a weight) to the body distal from the cam surface (32).

Regarding Claim 2, JOSS teaches wherein the first coupler (36) comprises helical threads oriented along an axis that is substantially perpendicular to the cam surface (32).

Regarding Claim 3, JOSS teaches wherein the first coupler comprises a protrusion (area of 30 where 44 is located).

Regarding Claim 4, JOSS teaches further comprising at least one first weight (44) coupled to the first coupler (36) such that substantially all of the mass of the at least one first weight contributes to reduced torque about the pivot related to an acceleration of the flyweight in its initial, unengaged position in a CVT clutch.

Regarding Claim 5, JOSS teaches wherein the at least one first weight (44) comprises a bolt.

Regarding Claim 13, JOSS teaches a method of tuning a flyweight, the method comprising attaching at least one first weight (44 -the set screw has a weight) to a first coupler (36) of a body of the flyweight distal from a cam surface (32) of the body.

Regarding Claim 14, JOSS teaches wherein attaching the at least one first weight (44) to the first coupler (36) of the body of the flyweight distal from the cam surface (32) of the body comprises attaching the at least one first weight (44) such that substantially all of the mass of the at least one first weight contributes to reduced torque about the pivot related to an acceleration of the flyweight in its initial, unengaged position in a CVT clutch.

Regarding Claim 21, JOSS teaches a flyweight comprising: a body (30), the body comprising: a pivot (33); and a cam surface (32); and wherein at least 20% of the mass of the body is positioned to contribute negative torque about the pivot related to an acceleration of a CVT clutch from an idling condition (Figs. 1, 5a-5e).

Regarding Claim 22, JOSS teaches wherein at least 25% of the mass of the body is positioned to contribute negative torque about the pivot related to an acceleration of a CVT clutch from an idling condition (Figs. 1, 5a-5e).

Regarding Claim 23, JOSS teaches herein between about 25% and 30% of the mass of the body is positioned to contribute negative torque about the pivot related to an acceleration of a CVT clutch from an idling condition (Figs. 1, 5a-5e).

Regarding Claim 24, JOSS teaches wherein about 29% of the mass of the body is positioned to contribute negative torque about the pivot related to an acceleration of a CVT clutch from an idling condition (Figs. 1, 5a-5e).

Regarding Claim 25, JOSS teaches further comprising a protrusion extending (area of 30 where 44 is mounted) from the body distally from the cam surface.



Allowable Subject Matter
Claims 6-12, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the at least one first weight further comprises at least one washer with the other elements in Claim 6.
The prior art does not teach or suggest wherein the at least one first weight has a density greater than a density of the body with the other elements with the other elements in Claim 7.
The prior art does not teach or suggest wherein the body further comprises a second coupler, the second coupler configured to selectively couple at least one second weight to the body of the flyweight proximal to the cam surface with the other elements in Claim 12.
The prior art does not teach or suggest further comprising attaching at least one second weight to a second coupler proximal to the cam surface such that substantially all of the mass of the at least one second weight contributes to increased torque about the pivot related to an acceleration of the flyweight in its initial, unengaged position in a CVT clutch with the other elements in Claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654